 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5014 
 
AN ACT 
To clarify the health care provided by the Secretary of Veterans Affairs that constitutes minimum essential coverage. 
 
 
1.Clarification of health care provided by the Secretary of Veterans Affairs that constitutes minimum essential coverage 
(a)In generalClause (v) of section 5000A(f)(1)(A) of the Internal Revenue Code of 1986, as added by section 1501(b) of the Patient Protection and Affordable Care Act, is amended to read as follows: 
 
(v)a health care program under chapter 17 or 18 of title 38, United States Code, as determined by the Secretary of Veterans Affairs, in coordination with the Secretary of Health and Human Services and the Secretary, .  
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 1501(b) of the Patient Protection and Affordable Care Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
